DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/26/21 has been entered. Note: The RCE and corresponding amendments were filed 2/25/21. Supplemental amendments were filed 4/9/21, 6/29/21, 7/14/21, 7/14/21, 7/16/21, 10/20/21, and 10/26/21. The supplemental amendment filed 10/26/21 included two sets of claims. In a telephonic interview with Applicant, Examiner confirmed which set of claims Applicant intended to be filed, and the agreed upon amendment is entered and examined. To ensure clarity of the record, the entirety of the claims that are entered are copied below:

    PNG
    media_image1.png
    853
    619
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    845
    595
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    833
    612
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    599
    592
    media_image4.png
    Greyscale

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 31, 32, and 36 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 2 of U.S. Patent No. 11,084,356 (reference patent). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the reference patent anticipate the corresponding claims of the instant application. Claim 31 of the instant application is unpatentable over claim 1 of the reference patent, and claims 32 and 36 of the instant application are unpatentable over claim 2 of the reference patent. It is further noted that the recitation “mechanically retained in position in the sunshade by attachment to the fabric” in claim 36 of the instant application is anticipated by the recitation “each of the two flexible steel flat wire loop members are sewed on the fabric” in claim 2 of the reference patent.
Claim Objections
Claims 31-33 and 35-38 are objected to because of the following informalities: The claims include several grammatical errors or inconsistencies. Non-limiting examples and suggested corrections are provided below, but the entirety of the claim must be reviewed for similar errors and corrected as appropriate:
Claim 31:
Lines 8-9: “two vehicles models” should be replaced with --two vehicle models--
Line 12: “includes” should be replaced with --including--
Line 14: “offset to” should be replaced with --offset from--
Line 32: “offset to” should be replaced with --offset from--
Line 33: “one the two enclosure” should be replaced with --one of the two enclosure--
Claim 32:
Line 2: “wherein each of the at least one flexible steel flat wire loop member” should be replaced with -- wherein the at least one flexible steel flat wire loop member--
Line 3: “sunshade” should be replaced with --sunshades--
Claim 33:
Lines 2-3 “each of the two of the at least one flexible steel flat wire loop member steel flat wire loop member is” should be replaced with --each of the two flexible steel flat wire loop members of each automobile sunshade are--
Claim 35:
Line 2: “the two of the at least one flexible steel flat wire loop member” should be replaced with --each of the at least two flexible steel flat wire loop members--
Claim 36:
Lines 2-3: “the two of the at least one flexible steel flat wire loop member” should be replaced with --each of the at least two flexible steel flat wire loop members--
Claim 37:
Lines 2-3: “the two of the at least one flexible steel flat wire loop member” should be replaced with --each of the at least two flexible steel flat wire loop members--
Claim 38:
Lines 2-3: “such orientation where the two enclosure width sides stays substantially perpendicular” should be replaced with --an orientation in which the two enclosure width sides stay substantially perpendicular--
Line 5: “in extended state” should be replaced with --in an extended state--
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 31-38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 31 introduces “at least two opposite adjacent pressing points” in line 14 and again recites “at least two opposite adjacent pressing points” in lines 31-32. This clearly introduces a total of four pressing points, so the recitation “at least one of the two opposite adjacent pressing points” in lines 32-33 is unclear as to which two pressing points are being referenced (the two from line 14 or the two from lines 31-32).
Claim 32 recites “each of the two one flexible steel flat wire loop members are by the fabric” in line 4. This limitation is generally unclear. The recitation “two one” is indefinite, and unclear as to how many of the flexible loop members are being referenced. The recitation “by the fabric” is also unclear--does this refer to a location of the loop members relative to the fabric? If so, what is considered to be “by”? Are the loop members required to be contacting, attached to, or just near the fabric? Alternatively, is a word mistakenly left out of this recitation (e.g. “covered by the fabric”)?
Claim 33 recites “each of the two of the at least one flexible steel flat wire loop member steel flat wire loop member is oval-shaped” in lines 2-3. As noted in the claim objection above, the second recitation of “steel flat wire loop member” should be deleted. However, this limitation is further unclear as to which two loop members are being referenced, as claim 32 (upon which claim 33 depends) has introduced two sets of two loop members--one on each sunshade. Does only one of the sunshades require the oval shaped loop members, or do both?
Claim 34 recites “the automobile sunshade offered is for a window of the vehicle manufacturer, the vehicle model, and the vehicle year” in lines 2-3. There is insufficient antecedent basis for the limitations “the vehicle manufacturer” and “the vehicle year”. The limitations “the automobile sunshade” and “the vehicle model” are also unclear, as two sunshades and two vehicle models are previously introduced in claim 31. Which sunshade and vehicle model is being referenced, or are both sunshades and both vehicle models being referenced?
Claim 35 recites “oriented in the automobile sunshade such that the long axes of the ovals are oriented parallel to the vertical axis” in lines 3-4. There is insufficient antecedent basis for the limitations “the long axes”, “the ovals”, and “the vertical axis”. The limitation “the automobile sunshade” is also unclear as to which of the two sunshades previously introduced is being referenced.
Claim 36 recites “the two of the at least one flexible steel flat wire loop member” in lines 2-3, “the sunshade” in line 3, and “the fabric” in line 4. Each of these limitations are unclear, as two sets of two loop members, two sunshades, and two fabric coverings are previously introduced. Which elements are being referenced, or alternatively, do the limitations apply to each of the previously introduced elements?
Claim 38 recites “The interior window sunshade claimed in claim 19”. This is indefinite, as claim 19 has been canceled. All of the other claims set forth are directed to an “automobile sunshade compatibility guidance method”, but claim 38 is presented as an apparatus claim. It is unclear which claim claim 38 is intended to depend from. For the purposes of this Office Action, claim 38 will be treated as being dependent upon claim 31 (the only independent claim). However, the limitations “the at least one flexible steel flat wire” in lines 1-2, “the fabric” in line 2, “the two enclosure width sides” in line 3, and “the fabric height and/or the fabric width” in line 4 are all indefinite, as two sets of these elements are set forth 
Claim 37 is rejected as being dependent upon a claim or claims rejected under 35 U.S.C. 112(b). All claims are examined as best understood.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 31-38, as best understood are rejected under 35 U.S.C. 103 as being unpatentable over Shink (U.S. Patent No. 5,553,908) in view of Castaneda (U.S. Patent No. 3,899,818) and Winplus 3-Piece Auto Sunshade Kit (NPL, retrieved from https://costcocouple.com/winplus-3-piece-auto-sunshade-kit/), hereinafter referred to as Winplus. Note: A copy of the Winplus NPL document was cited in the Third-Party Submission IDS dated 10/12/18. The copy is available in the file wrapper as a 6-page Non Patent Literature document dated 10/12/18, and includes an archived version indicating public availability in March 2014.
Regarding claim 31, Shink discloses an automobile sunshade compatibility guidance method for at least two vehicle models (column 3, line 58-column 4, line 8 discloses a compatibility guidance method involving manufacturing a sunshade to fit “various car models”, which includes at least two vehicle models), the guidance method comprising:
providing the automobile sunshade, the automobile sunshade includes a fabric covering (20), at least one flexible steel flat wire loop member (22) with a hollow enclosure (24), the hollow enclosure configured to provide clamping (column 2, lines 52-63 discloses folding and crimping of the clip 24, which reads on “providing clamping”);
wherein the fabric has a fabric width, a fabric height and a fabric thickness (the width and height of the fabric are shown in at least Figure 2, and the fabric thickness is shown in Figure 3), wherein both the fabric width and the fabric height are greater than the fabric thickness 
the hollow enclosure having two enclosure width sides and two enclosure thickness sides, wherein each of the two enclosure width sides is greater than each of the two enclosure thickness sides (the shape of the flexible steel flat wire is shown in Figure 3 including width sides oriented parallel to the plane of the fabric member 20 and thickness sides oriented perpendicular to the width sides; column 2, lines 52-63 discloses that the clip 24 is folded over the strip and is shown in Figure 2 with the same shape as the wire, which constitutes a disclosure of corresponding thickness and width sides; the width sides of the wire are shown as being greater than the thickness sides of the wire, so the corresponding width sides of the clip/hollow enclosure are also greater than the thickness sides); wherein the hollow enclosure accommodates a first end point and a second end point of the flexible steel flat wire within (column 2, lines 52-63), wherein the hollow enclosure is configured to secure each of the first end point and the second end point of the flexible steel flat wire to the hollow enclosure to form the at least one flexible steel flat wire loop member [FIG. 2];
the hollow enclosure configured to provide clamping (column 2, lines 52-63),
wherein each of the at least one flexible steel flat wire loop member is covered by the fabric [FIGS. 2, 3]; wherein each of the sunshade is configured to be twisted and folded further to cause the at least one flexible steel flat wire loop member to collapse within themselves to form a collapsed state (column 3, lines 19-32).
Shink does not disclose a guidance chart for at least two sizes of the automobile sunshade, or that the hollow enclosure includes pressing points and secures the ends points of the flat wire without overlapping.
Nonetheless, Castaneda discloses a flexible steel flat wire member consisting of a flexible flat steel wire (9, 10) and a hollow enclosure (3), wherein the hollow enclosure is configured with at least two of opposite adjacent pressing points (12) at offset to one another to provide clamping; wherein the hollow enclosure is pressed in to form bends (bends are formed at the edges of the pressing points 12, shown in Figure 3) in the hollow enclosure; wherein the hollow enclosure is configured to secure each of a first end point (end of wire section 9) and a second end point (end of wire section 10) of the flexible steel flat wire to the hollow enclosure independently without overlapping of the first end point and the second end point to one another [FIG. 3]; the hollow enclosure configured with at least two opposite adjacent pressing points (pressing points 12, provided adjacent to the previously indicated pressing points; at least four pressing points are disclosed, which meets the claim requirements) being offset to one another to provide clamping (column 2, lines 52-63), wherein at least one of the two opposite adjacent pressing points presses in against at least one the two enclosure width sides [FIG. 3] (the pressing points 12 are formed on the larger width sections; see annotated drawing below).

    PNG
    media_image5.png
    330
    406
    media_image5.png
    Greyscale

Furthermore, Winplus discloses an automobile sunshade compatibility guidance method comprising providing a guidance chart for at least two sizes of an automobile sunshade (the guidance chart includes “Standard” and “Jumbo” sizes; see image below), wherein the guidance chart displays the at least two vehicle models and the at least two sizes of the automobile sunshade, the guidance chart displays at least two of the at least two sizes of the automobile sunshade next to one another (see image below), wherein each of the at least two sizes of the automobile sunshade is compatible with one of the at least two vehicles models (in the image below, the text reads in part: “Measure the height of exposed glass of your windshield at the middle. If 32” or more : use Jumbo. If less than 32” : use Standard”; the guidance chart also includes a list of vehicle models compatible with sunshade sizes).

    PNG
    media_image6.png
    549
    904
    media_image6.png
    Greyscale

Thus, it would have been obvious to have modified the sunshade guidance method of Shink to include the provision of a hollow enclosure having pressing points and receipt of the end points without overlapping, as taught by Castaneda, in order to securely connect the enclosure to the flat wire, to minimize the size of the hollow enclosure by only requiring an interior thickness equal to the thickness of the flat wire (rather than double the thickness), and to minimize material needed to form the loop.
It further would have been obvious to have modified the compatibility guidance method of Shink to include a guidance chart and two sizes of the sunshade, as taught by Winplus, in order to allow a consumer to readily identify the correct size sunshade for their vehicle, and to provide a product that allows coverage over a wider range of vehicles, so as to increase sales and market size.
Regarding claim 32, Shink discloses that each of the at least one flexible steel flat wire loop member of each of the automobile sunshade includes at least two flexible steel flat wire loop members (22; two loop members are used in the shade assembly shown in at least Figure 1), wherein each of the two one flexible steel flat wire loop members are by the fabric (each of the loop member 22 are provided on the fabric sections 20; it is noted that the claims do not explicitly require attachment of the loop members to a single piece of fabric or a continuous fabric member).
Regarding claim 33, Shink discloses that each of the two of the at least one flexible steel flat wire loop member steel flat wire loop member is oval-shaped [FIG. 2b].
Regarding claim 34, Shink discloses the automobile sunshade, but does not disclose a chart.
Nonetheless, Winplus discloses an automobile sunshade offered for a window of the vehicle manufacturer, the vehicle model, and the vehicle year listed in the chart (in the annotated image above, several makes, models, and years are listed in the guidance chart, indicating compatibility/offering for the specific vehicle type). As described with respect to claim 31 above, it would have been obvious to have modified the method of Shink to include the guidance chart taught by Winplus, in order to facilitate selection of a correct size sunshade.
Regarding claim 35, Shink discloses that the two of the at least one flexible steel flat wire loop member are oriented in the automobile sunshade such that the long axes of the ovals are oriented parallel to the vertical axis of a windshield (positioning of the sunshade in a windshield is shown in at least Figure 1; the long axis of the oval sunshade is shown in Figure 2b; column 4, lines 5-7 further discloses rotation of the sunshade, which includes rotation of the long axis of the oval to align with the vertical axis of the windshield).
Regarding claim 36
Regarding claim 37, Shink discloses that the fabric within each of the two of the at least one flexible steel flat wire loop member is in tension (the structure of the loop members 22 and the connection of the loop member around the entire perimeter of the fabric 20 will inherently maintain tension in the fabric).
Regarding claim 38, Shink discloses that the at least one flexible steel flat wire loop member is sewed on to the fabric (column 3, lines 1-4) in such orientation where the two enclosure width sides stays substantially perpendicular to the fabric height and/or the fabric width when the interior window sunshade is in extended state (the enclosure width sides as shown in Figure 2 are perpendicular to the fabric width; see annotated drawing below).

    PNG
    media_image7.png
    446
    665
    media_image7.png
    Greyscale


Response to Arguments
Applicant's arguments filed 10/26/21 have been fully considered but they are not persuasive. Applicant’s arguments are directed primarily to the disclosure of Mraz (US 1998518), which is not applied in the above rejection. Applicant has not set forth any arguments directed to the disclosure of Winplus, .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABE L MASSAD whose telephone number is (571)272-6292. The examiner can normally be reached M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABE MASSAD/Examiner, Art Unit 3634